DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, the recitation is vague and indefinite. It is unclear what is getting folded. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, “folding mirror” is interpreted as a reflective element in which a beam incident on it would be redirected to another direction.
As to claim 15 and 19, the recitation “base member” is vague and indefinite. It is unclear what is a base in reference to. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, “base member” is interpreted as an element that can include other elements either on it or within it.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 11-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engberg; Jr. et al. (US 10324170 B1) hereinafter Engberg; Jr..

Regarding claim 1, Engberg; Jr. teaches an apparatus (Engberg; Jr.: Fig. 2: Lidar System 10A) comprising: a detector (Engberg; Jr.: Fig. 2: APD 72); a light source configured to emit light (Engberg; Jr.: Fig. 2: Light source 12); a reflecting apparatus having multiple reflective facets (Engberg; Jr.: 52 Polygon mirror has many facets), the reflecting apparatus being configured to rotate around an axis and arranged to reflect the emitted light from the light source and reflect backscattered light (Engberg; Jr.: Fig. 2 shows that the Polygon mirror 52 reflects the light from the light source 12 and the light from the target 30. In addition, the motor 56 rotates the polygon mirror 52 as described in column 16 line 15-20); and a mirror arranged to reflect the backscattered light from the reflecting apparatus towards the detector (Engberg; Jr.: mirror 66 reflects the light from the polygon mirror 52 to the receiver 18 and thus the ADP 72).  

Regarding claim 2, Engberg; Jr. teaches the apparatus of claim 1, wherein the mirror is a curved mirror or a folding mirror (Engberg; Jr.: column 16 line 47-58 describes that the surface of the mirror may be curved).  

Regarding claim 3, Engberg; Jr. teaches the apparatus of claim 1, further comprising: a rotating mirror arranged to reflect the emitted light from the light source to the reflecting apparatus (Engberg; Jr.: Fig. 2 shows a scan mirror 60 that receives the light from the light source 12 and reflects the light to the polygon mirror 52. Figure 2 also shows that it rotates in the direction of                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                    ). 

Regarding claim 8, Engberg; Jr. teaches the apparatus of claim 1, wherein reflecting apparatus includes 3-8 reflective facets (Engberg; Jr.: Column 2 line 31-44: The polygon mirror is described to have number of surfaces starting at three or higher than that).  

Regarding claim 11, Engberg; Jr. teaches the apparatus of claim 1, wherein the detector includes a plurality of detectors (Engberg; Jr.: Column 2: line 12-18: It is described that the receiver may have multiple avalanche photodiodes).  

Regarding claim 12, Engberg; Jr. teaches the apparatus of claim 1, further comprising: a focusing apparatus positioned between the mirror and the detector and configured to focus the backscattered light towards the detector (Engberg; Jr.: Fig. 2 shows lens 70 which receives the beam from the mirror 66 and focuses the beam to the APD 72).  

Regarding claim 13, Engberg; Jr. teaches the apparatus of claim 12, wherein the focusing apparatus is a lens (Engberg; Jr.: Fig. 2 shows lens 70 which receives the beam from the mirror 66 and focuses the beam to the APD 72).  

Regarding claim 14, Engberg; Jr. teaches the apparatus of claim 12, wherein the mirror is a folding mirror (Engberg; Jr.: Fig. 2 shows that the mirror is changing the direction of the beam).  

Regarding claim 16, Engberg; Jr. teaches a method for generating a light pattern (Engberg; Jr.: Fig. 33 shows the scan lines 724 as well as the LIDAR system 10A which may be used to produce the scan lines as described in line 33-38 column 35), the method comprising: rotating a reflecting apparatus having a plurality of facets (Engberg; Jr.: Fig. 2: 52 Polygon mirror has many facets. It is also rotated by motor 56 as described in column 16 line 15-20); generating, via a light source, pulsed light (Engberg; Jr.: Fig. 2: Light source 12. Column 2 line 55-64 describes that the light from the laser are pulses); directing, via an optical element, the pulsed light along to at least one of the facets, the optical element directing the pulsed light along a line (Engberg; Jr.: Fig. 2 shows a scan mirror 60 that receives the light from the light source 12 and reflects the light to the polygon mirror 52 and one of its facets. Figure 2 also shows that it rotates in the direction of                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                    ); and 22Seagate Technology Ref. No.: STL074163FBD Ref. No.: 478665.000091reflecting, via the at least one of the facets, the pulsed light to create the light pattern (Engberg; Jr.: Fig. 2 shows that the beams are reflected to the target by the facet of the polygon mirror 52. Meanwhile, Fig. 33 shows that the light leaving the LIDAR system creates the scan lines 724. This LIDAR system may be 10A as described in line 33-38 column 35).  

Regarding claim 17, Engberg; Jr. teaches the method of claim 16, further comprising: reflecting, via the at least one of the facets, backscattered light (Engberg; Jr.: Fig. 2: Polygon mirror 52 reflects the light from the target 30 with one of its facets); and focusing, via a focusing apparatus, the reflected backscattered light towards a detector (Engberg; Jr.: Fig. 2 shows lens 70 which receives the beam from the mirror 66 and focuses the beam to the APD 72).  

Regarding claim 18, Engberg; Jr. teaches the method of claim 16, wherein the optical element is a rotatable mirror or a lens.  
(Engberg; Jr.: Fig. 2 shows that a scan mirror 60 rotates in the direction of                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                    ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Engberg; Jr. in view of Nestorovic et al. (US 20180299666 A1) hereinafter Nestorovic.

Regarding claim 4, Engberg; Jr. teaches the apparatus of claim 3 (In regards to the rejection made for claim 3).
Engberg; Jr. fails to teach a first lens arranged between the rotating mirror and the reflecting apparatus
Nestorovic, however, teaches a first lens arranged between the rotating mirror and the reflecting apparatus (Nestorovic: Fig. 3 shows that between two reflective scanners 304 and 306, there are two imagers 314 and 316 in which each of them may be lenses as described in paragraph 36 page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the imagers implemented in lenses from Nestorovic at a location described in Nestorovic: between the two reflective elements so that the lenses are placed between the scan mirror 60 and polygon mirror 52 from Engberg; Jr. Fig. 2.One of ordinary skill in the art would have been motivated to add the lenses between the mirrors so that the beam focus may be adjusted and so that the space between the two mirrors are not wasted.

Regarding claim 5, the combination of Engberg; Jr. and Nestorovic teaches the apparatus of claim 4 (In regards to the rejection made for claim 4).
Engberg; Jr. fails to teach a second lens arranged between the first lens and the reflecting apparatus.
Nestorovic, however, teaches a second lens arranged between the first lens and the reflecting apparatus (Nestorovic: Fig. 3 shows that between two reflective scanners 304 and 306, there are two imagers 314 and 316 in which each of them may be lenses as described in paragraph 36 page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the imagers implemented in lenses from Nestorovic at a location described in Nestorovic: between the two reflective elements so that the lenses are placed between the scan mirror 60 and polygon mirror 52 from Engberg; Jr. Fig. 2.One of ordinary skill in the art would have been motivated to add the lenses between the mirrors so that the beam focus may be adjusted and so that the space between the two mirrors are not wasted.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Engberg; Jr. in view of Kusaka et al. (US 8582190 B2) hereinafter Kusaka.

Regarding claim 6, Engberg; Jr. teaches the apparatus of claim 1 (In regards to the rejection made for claim 1).      
Engberg; Jr. fails to teach a cylindrical lens arranged between the light source and the reflecting apparatus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the cylindrical lens 44 from Kusaka between the light source 12 and the polygon mirror 52 from Engberg; Jr.. One of ordinary skill in the art would have been motivated to add the cylindrical lens between the light source and the polygon mirror so that the scan area becomes a line with a constant focus.

Claims 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Engberg; Jr..
Regarding claim 7, Engberg; Jr. teaches the apparatus of claim 1 (In regards to the rejection made for claim 1).
Engberg; Jr.’s embodiment shown in Fig. 2, however, fails to teach that the reflective facets each include an individual mirror.
Engberg; Jr.’s embodiment shown in Fig. 1, however, teaches that the reflective facets are all reflective (Engberg; Jr.: Column 16 line 1-5: The four facets are all reflective).  
Engberg; Jr. does not specifically teach that the facets are mirrors, but it is well known to one of ordinary skill in the art that mirrors are reflective. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the reflective four facets from Engberg; Jr. to each be mirrors. One of ordinary skill in the art would have been motivated to build the facets with mirrors in order to reduce the cost of building the polygon mirror by using readily available material.

Regarding claim 9, Engberg; Jr. teaches the apparatus of claim 1 (In regards to the rejection made for claim 1).
Engberg; Jr.’s embodiment from fig. 2, however, fails to teach that the mirror includes an aperture through which the emitted light passes from the light source to the reflecting apparatus
Engberg; Jr.’s embodiment from fig. 1 teaches that the mirror includes an aperture through which the emitted light passes from the light source to the reflecting apparatus (Engberg; Jr.: Column 9 line 55-67: It is described that the mirror 14 from Fig. 1 has a hole that can let the beam 22 pass. This process is also shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mirror 66 from Fig. 3 of Engberg; Jr. with the mirror 14 from Fig. 1 of Engberg; Jr.. One of ordinary skill in the art would have been motivated to replace the mirror from Fig.3 of Engberg; Jr. to the mirror with a hole from Engberg; Jr. Fig. 1 so that the beams emitted and reflected from the targets are coaxial so that it is easier to coordinate the reflection angles of the two beams from the reflecting apparatus.


Engberg; Jr.’s embodiment from fig. 2, however, fails to teach a housing including a base member and a transparent cover that at least partially encompass an internal cavity, wherein the detector, the light source, the reflecting apparatus, and the mirror are positioned within the internal cavity.
Engberg; Jr.’s embodiment from fig. 1 teaches a housing (Engberg; Jr.: Fig. 1: Group of housing 40 and window 42) including a base member (Engberg; Jr. Fig. 1 shows the housing 40) and a transparent cover that at least partially encompass an internal cavity, wherein the detector, the light source, the reflecting apparatus, and the mirror are positioned within the internal cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the housing element from housing 40 and window 42 from Engberg; Jr. Fig.1 to the lidar system shown in Engberg; Jr. Fig. 2. One of ordinary skill in the art would have been motivated to add the housing and the window from Engberg; Jr. Fig.1 to the LIDAR system shown in Engberg; Jr. Fig. 2 so that the LIDAR system may be mounted and the window may be used to block dust that may reduce the quality of the lights being reflected within the lidar system. 

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engberg; Jr. in view of Moon et al. (US 20190120756 A1) hereinafter Moon.

Regarding claim 10, Engberg; Jr. teaches the apparatus of claim 1 (In regards to the rejection made for claim 1).
Engberg; Jr. fails to teach that the reflecting apparatus is pyramidal shaped.
Moon, however, teaches that the reflecting apparatus is pyramidal shaped (Moon: Figure 5 rotating polyhedral mirror 530 is used for an imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polygon mirror 52 from Engberg; Jr. with the polyhedral mirror 530 shown in Moon. One of ordinary skill in the art would have been motivated to replace the polygon mirror from Engberg; Jr. with the polyhedral mirror from Moon so that the beams are reflected at a right angle when the mirror is rotating with the rotational axis parallel to the emitted light so that the components are easier to manage.

Regarding claim 19, Engberg; Jr. teaches a system (Engberg; Jr.: Fig. 2: LIDAR system 10A) comprising:
A laser configured to emit pulsed light (Engberg; Jr.: Fig. 2 Light source 12. Engberg; Jr.: Fig. 2: Light source 12. Column 2 line 55-64 describes that the light from the laser lights are pulses);
a sensor (Engberg; Jr.: Fig. 2: APD 72); a rotatable mirror having multiple reflective facets and arranged to reflect the emitted pulsed light and backscattered light (Engberg; Jr.: Fig. 
and a mirror arranged to reflect the backscattered light from the rotatable pyramidal mirror towards the sensor (Engberg; Jr.: Fig. 2: mirror 66 reflects the light from the polygon mirror 52 to the receiver 18 and thus the ADP 72).  
	Engberg; Jr.’s embodiment from Fig.2 fails to teach a housing including a base member and a transparent cover that at least partially encompass an internal cavity; 
a laser positioned within the internal cavity; 
a sensor positioned within the internal cavity;
	Engberg; Jr.’s embodiment from Fig. 1 teaches a housing including a base member (Engberg; Jr. Fig. 1 shows the housing 40) and a transparent cover that at least partially encompass an internal cavity (Engberg; Jr.: Fig. 1: Window 42 may be made of glasses as described in Column 13: line 27-42. Fig. 1 shows that it partially covers the area where the optical elements for the LIDAR system 10A is located in); a laser positioned within the internal cavity (Engberg; Jr.: Fig. 1 has the light source 12 located inside the housing 40); a sensor positioned within the internal cavity (Engberg; Jr.: Fig. 1 has the receiver 18 located inside the housing 40);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the housing element from housing 40 and window 42 from Engberg; Jr. Fig.1 to the lidar system shown in Engberg; Jr. Fig. 2 and set the relative positions of the light source and the APD to be as shown in Engberg; Jr. Fig. 1. One of ordinary skill in the art would have been motivated to add the housing and the window from Engberg; Jr. Fig.1 to the LIDAR system shown in Engberg; Jr. Fig. 2 and locate the light source and the APD inside the hosing so that the LIDAR system may be mounted and the window may be used to block dust that may reduce the quality of the lights being reflected within the lidar system. 
Engberg; Jr. fails to teach that the rotatable mirror is pyramidal.
Moon, however, teaches that the rotatable mirror is pyramidal (Moon: Fig. 5: rotating polyhedral mirror 530 is used for an imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polygon mirror 52 from Engberg; Jr. with the polyhedral mirror 530 shown in Moon. One of ordinary skill in the art would have been motivated to replace the polygon mirror from Engberg; Jr. with the polyhedral mirror from Moon so that the beams are reflected at a right angle when the mirror is rotating with the rotational axis parallel to the emitted light so that the components are easier to manage.

Regarding claim 20, Engberg; Jr. teaches the system of claim 19 (In regards to the rejection made for claim 19), further comprising: a lens positioned between the laser and the rotatable pyramidal mirror and/or between the rotatable pyramidal mirror and the sensor 

Prior arts cited but not applied
Jeong et al. (US 20190212446 A1) teaches a lens in front of the detector in which the lens receives light from a reflective element.

Pennecot et al. (US 8836922 B1) teaches a housing comprising of an overall structure as well as a transparent cover. 

Lundquist (US 20180275275 A1) teaches a two mirror system in which one of them rotates and the other mirror has a hole to let the transmitted beam pass and reflect the beam to the detector. 

Eichenholz et al. (US 9874635 B1) teaches a LIDAR system with a mirror that directs a beam to another mirror and also another mirror that reflects the beam to the detector. There is also a lens that focuses the beam to the detector. 

Warner et al. (US 20060151449 A1) teaches multiple rotating mirrors as well as multiple lenses between them.

Milanovi et al. (US 10338377 B1) teaches multiple rotating mirrors and multiple optics between them.

Choi et al. (KR 20180089352 A) teaches a mirror that reflects the beam to the sensor in which the mirror is curved.

Shin et al. (KR 102076478 B1) teaches a rotating polygon mirror as well as a curved mirror that directs the beam to the director and has a hole that lets the transmitted beam pass.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.C./Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645